The plaintiff’s present action for a judgment awarding title to the subject property to him is premised upon his contention *586that the defendant City of Beacon was required to convey the parcel to him in December 1978 pursuant to the provisions of the Code of the City of Beacon regarding tax lien sales. However, the record reveals that the plaintiff did not seek such a conveyance until the commencement of the present action more than eight years after the date of accrual of the claim. Accordingly, regardless of whether the limitations period of RPTL 1020 (3) (c) or the limitations period of CPLR 213 (1) is applied, the plaintiff’s action to determine title is untimely and the question of whether he received constitutionally adequate notice of the subsequent conveyance of the premises is academic. Mangano, J. P., Thompson, Sullivan and Harwood, JJ., concur.